Citation Nr: 0009767
Decision Date: 04/12/00	Archive Date: 09/08/00

DOCKET NO. 89-26 198               DATE APR 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUES

1. Entitlement to service connection for disability of the cervical
spine.

2. Entitlement to an increased rating for anxiety neurosis with
functional bowel disease, currently rated 30 percent disabling.

3. Entitlement to an increased rating for degenerative joint
disease of the lumbar spine, currently rated 30 percent disabling.

4. Entitlement to a total disability rating based on individual
unemployability (IU).

REPRESENTATION

Appellant represented by: The American Legion

INTRODUCTION

The veteran had active military service from October 1963 to May
1966 and from July 1966 to November 1969.

The veteran brought a timely appeal to the Court of Veterans
Appeals (now known as the United States Court of Appeals for
Veterans Claims, hereafter referred to as the Court) from a July
28, 1992 decision of the Board of Veterans' Appeals (the Board)
that denied entitlement to service connection for a disability of
the cervical spine and denied ratings in excess of 30 percent
respectively for the veteran's psychiatric disorder and
degenerative joint disease of the dorsal and lumbar spine.

The Court in April 1993 vacated the Board decision and remanded the
case to the Board. The Board in October 1993 remanded the case to
the RO for further development. While the case was in remand
status, the Board in August 1996 reconsidered a November 1976 Board
decision and granted entitlement to a 30 percent disability rating
for the dorsal and lumbar spine disability. The RO in implementing
the reconsideration decision determined in October 1996 that
separate ratings were intended for the dorsal spine and the lumbar
spine segments and assigned a 10 percent rating for the dorsal
spine from March 1974. The 30 percent rating for the lumbar spine
was continued. This issue remains on appeal. The case has recently
been returned to the Board for appellate consideration.

The issues of entitlement to an increased rating for anxiety
neurosis with functional bowel disease and entitlement to an IU
rating are discussed further in the remand portion of this
decision.

2 -

FINDINGS OF FACT

1. The claim of entitlement to service connection for a disability
of the cervical spine is not supported by cognizable evidence
showing that the claim is plausible or capable of substantiation.

2. There is painful and severe limitation of motion of the lumbar
spine with no neurological component objectively confirmed.

3. The manifestations of degenerative joint disease of the lumbar
spine, marked to nearly complete absence of lumbar spine motion and
pain combine to produce severe impairment; the disability currently
has no confirmed neurological component.

4. The service-connected lumbar spine disability is not shown by
competent evidence to have resulted in marked interference with
employment or to have required frequent periods of hospitalization
nor are extraneous factors or circumstances present, or factors
related to employment linked to the service- connected lumbar spine
disability shown, that could be considered exceptional or unusual.

CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for a disability
of the cervical spine is not well grounded. 38 U.S.C.A. 5107 (West
1991).

2. The criteria for an increased rating of 40 percent for
degenerative joint disease of the lumbar spine have been met. 38
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 3.321(b)(1), 4.1, 4.7,
4.21, 4.71a, Diagnostic Codes 5003, 5285, 5292 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Cervical spine disability

Criteria

Service connection may be granted for a disability resulting from
personal injury or disease contracted in the line of duty. 38
U.S.C.A. 1110, 1131 (West 1991).

Service connection connotes many factors but basically it means
that the facts, shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces, or if preexisting such service,
was aggravated therein. This may be accomplished by affirmatively
showing inception or aggravation during service or through the
application of statutory presumptions. Each disabling condition
shown by a veteran's service records, or for which he seeks a
service connection must be considered on the basis of the places,
types and circumstances of his service as shown by service records,
the official history of each organization in which he served, his
medical records and all pertinent medical and lay evidence.
Determinations as to service connection will be based on review of
the entire evidence of record, with due consideration to the policy
of the Department of Veterans Affairs to administer the law under
a broad and liberal interpretation consistent with the facts in
each individual case. 38 C.F.R. 3.303(a).

With chronic disease shown as such in service (or within the
presumptive period under 3.307) so as to permit a finding of
service connection, subsequent manifestations of the same chronic
disease at any later date, however remote, are service connected,
unless clearly attributable to intercurrent causes. This rule does
not mean that any manifestation of joint pain, any abnormality of
heart action or heart sounds, any urinary findings of casts, or any
cough, in service will permit service connection of arthritis,
disease of the heart, nephritis, or pulmonary disease, first shown
as a clear-cut clinical entity, at some later date. For the showing
of chronic disease in service there is required a combination of
manifestations

- 4 - 

sufficient to identify the disease entity, and sufficient
observation to establish chronicity at the time, as distinguished
from merely isolated findings or a diagnosis including the word
"Chronic."

When the disease identity is established (leprosy, tuberculosis,
multiple sclerosis, etc.), there is no requirement of evidentiary
showing of continuity. Continuity of symptomatology is required
only where the condition noted during service (or in the
presumptive period) is not, in fact, shown to be chronic or where
the diagnosis of chronicity may be legitimately questioned. When
the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

Service connection may be granted for any disease diagnosed after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d).

Service connection may be granted for arthritis although not
otherwise established as incurred in service if manifested to a
compensable degree within 1 year from the date of separation from
service provided the rebuttable presumption provisions of 3.307 are
also satisfied. 38 C.F.R. 3.309.

A threshold question to be answered is whether the veteran has
presented evidence of a well grounded claim; that is, a claim that
is plausible or capable of substantiation. Murphy v. Derwinski, 1
Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be accompanied
by supporting evidence. An allegation alone is not sufficient.
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Three discrete types of evidence must be present in order for an
appellant's claim for benefits to be well grounded:

5 - 

(1) There must be evidence of a current disability, usually shown
by a medical diagnosis. Brammer v. Derwinski, 3 Vet. App. 223, 225
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992);

(2) There must also be competent evidence of incurrence or
aggravation of a disease or injury in service. This element may be
shown by lay or medical evidence. Layno v. Brown, 6 Vet. App. 465,
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and

(3) There must be competent evidence of a nexus between the in-
service injury or disease and the current disability. Such a nexus
must be shown by medical evidence. Lathan, 7 Vet. App. at 365;
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In determining whether a claim is well grounded, the Board is
required to presume the truthfulness of the evidence. Robinette v.
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19,
21 (1993).

In order for a claim to be well grounded, there must be (1)
competent evidence of a current disability (a medical diagnosis);
(2) incurrence or aggravation of a disease or injury in service
(lay or medical evidence); and (3) a nexus between the in- service
disease or injury and the current disability (medical evidence).
Caluza V. Brown, 7 Vet. App. 498 (1995); as applicable to claims of
secondary service connection see Reiber v. Brown, 7 Vet. App. 513
(1995).

When all the evidence is assembled, VA is responsible for
determining whether the evidence supports the claim or is in
relative equipoise, with the appellant prevailing in either event,
or whether a preponderance of the evidence is against a claim, in
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App.
49 (1990).

When, after consideration of all of the evidence and material of
record in an appropriate case before VA, there is an approximate
balance of positive and negative evidence regarding the merits of
an issue material to the determination of

- 6 -

the matter, the benefit of the doubt in resolving each such issue
shall be given to the claimant. 38 U.S.C.A. 5107(b); 38 C.F.R.
3.102, 4.3.

Analysis

The veteran's service medical records show a pertinently
unremarkable entrance examination in October 1963. In January 1964
he complained of a stiff neck for a day and he was given hot packs,
liniment and some medication. He was relieved from physical
training for one day. A May 1966 medical examination was
unremarkable regarding the cervical spine.

The medical records for his service from July 1966 to November 1969
show low back and coccyx complaints in August 1966, low back
complaints in October 1966, and a normal spine reported on an April
1967. A private medical report in late 1967 notes a forehead
laceration above the right eye and his complaint of back pain for
which x-ray of the thoracic and lumbar spine was obtained. A
clinical record entry dated in November 1967 notes that sutures
were removed from forehead after an automobile accident six days
previously. Lumbar vertebral fracture was noted. The service
medical records show lower back pain complaints though November
1968 with a neurology consultation directed to lower back
complaints. The separation medical examination in December 1968
shows an abnormal spine reported as the lower back and no cervical
spine complaints. There was a reference to heads injury in October
1967 with loss of consciousness but no report regarding the neck.
Further examination in April 1969 noted ongoing low back pain
complaints with nothing remarkable regarding the cervical spine on
examination or by history. A medical board in early 1969 mentioned
chronic low back pain.

VA examination in January 1970 was unremarkable regarding the
cervical spine. On reexamination in May 1974 there was a reference
to another automobile accident after service wherein the veteran
sustained a back injury just above the injury in service. An
examiner reported that the neck had normal motion.

- 7 -

Private medical records show in October 1974 x-ray of the cervical
spine reported as showing slight narrowing of the C4-5 disc space
and minimal spurring. There was no diagnosis for the cervical
spine. A report in February 1975 noted the veteran's complaint of
right arm and neck aching and his history of arm and neck injury in
a 1967 fall from a helicopter. It was reported that he had
additional damage in 1968 and 1969 automobile accidents and more
damage in another accident. He reported neck pain when he turned
his head. An x-ray was reviewed and read as showing no clear-cut
abnormality. An electrodiagnostic study was reported as showing
cubital entrapment on the right. The diagnosis was post- traumatic
numbness of the right arm and neck with normal cervical myelogram
and brain scan.

VA psychiatric examination in August 1975 noted complaints of back
pain and pain over the right side of the back of neck. An
orthopedic examiner reported nothing regarding the cervical spine.
A private report in July 1976 found the veteran with post-traumatic
degenerative spondylitis of the thoracic and lumbar spine. VA
examination in January 1977 reported a negative cervical spine and
x-ray. Normal neck and shoulder motion was noted

The veteran was not furnished notice of the RO decision in early
1977 to deny service connection for a cervical spine disorder. VA
examination in late 1979 found normal range of motion of the
cervical spine and cervical spine x-ray was reported as being
normal. The diagnosis was cervical strain. The veteran reported
that he injured the lumbar spine and cervical spine at one time or
another in service. Postal service report listed chronic cervical
dorsal strain as one of his problems.

Social Security Administration records include an October 1980
medical examination showing low back and hip pain complaints. There
was history of low back injury in a 1967 helicopter accident and
then two months later an automobile accident with lumbar spine
compression. There was a history of periodic low back and hip pain
no reference to a cervical spine injury.

- 8 -

On a VA examination in 1981 he complained of neck pain among other
symptoms but the examination was directed to the lumbar spine. The
examiner did not mention neck pain in the examination narrative.

VA examination in February 1983 was directed to gastrointestinal
complaints and the lower spine. There were no complaints directed
to the cervical spine. A RO hearing included no testimony reference
to the cervical spine.

St. Mary's Hospital report in 1983 noted history of chronic low
back pain, psychiatric and irritable bowel like symptoms. Cervical
spine x-ray read as showing C4-5 disc space narrowing, normal soft
tissues and no abnormal motion seen in the flexion view. VA
outpatient report in April 1983 noted a one-week history of stiff
neck, no history of trauma or precipitant other than nervous
tension. There was restricted range of motion in all directions.
The assessment was torticolis. VA examination in February 1985
shows the veteran reported mid and lower back injuries in service.
On a VA psychiatric examination in late 1988 his complaints
included a stiff and sore neck.

VA outpatient report in early 1989 notes the veteran's history of
helicopter crash, automobile accidents and operative procedures.
His complaints of neck and lower back pain were assessed as chronic
back pain with neck pain. Further evaluation in early 1989 for neck
and arm pain shows x-ray read as showing cervical spondylosis. The
assessment was probable double crush syndrome with combined
compression neuropathy at the cervical and carpal tunnel levels. An
x-ray in May 1989 was read as showing degenerative changes at the
lower cervical levels.

The veteran in a 1989 VA compensation application specifically
mentioned degenerative cervical spine in 1967. VA outpatient record
in mid 1990 noted the veteran's injury history and probable
cervical radiculopathy was reported.

VA examination in May 1991 reported a history of back injury in a
1967 helicopter crash with pain now in the entire spine and
cervical area pain radiating into the left upper extremity and
painful motion. The impression was residuals of injury to

9 -

spine with degenerative joint disease and radiculopathy of the left
upper extremity. An x-ray was read as showing moderate degenerative
arthritic changes and disc disease involving C4-7.

VA outpatient records in early 1991 mention degenerative disc
disease of the cervical spine. In July 1991 there is a history of
neck and low back pain and history thoracic spine fracture from a
1967 helicopter crash but no cervical spine fracture just neck pain
with movement.

VA examination in 1994 noted history of injury to the mid and lower
back in helicopter and automobile accidents. Reexamination in early
1995 reported history of lower back injury in service helicopter
and automobile accidents with lower back pain up to cervical area.
The examination found pain with cervical spine motion. The
impression was degenerative joint disease of the spine.

A private neurology report in December 1995 shows the veteran dated
the onset of neck problems to about 1964 and helicopter crash in "
1989". The examiner reported that the veteran stated symptoms
referable to the cervical spine since 1964. Degenerative disease of
the cervical spine with markedly restricted motion was reported.

The RO in August 1997 asked the veteran to identify evidence
pertinent to the cervical spine. The veteran wrote in September
1997 that in 1967 when he hurt his back no one checked the neck,
that all the doctors knew about it but only tool care of his back
and that the lacerations about head and chin would make one think
the neck was injured. He stated that he felt the neck was injured
at the same time as his back as the arthritis is all together. He
recalled that he told first VA physician about neck pain.

A VA examiner in 1997 noted the veteran's reported history of
dorsal compression fracture and lumbar spine disability as well as
the reported history of the cervical spine disability. The examiner
did not provide a diagnosis of cervical spine disability linked to
service.

- 10-

Although there is evidence of observation in service for low back
pain complaints, there is none for a cervical spine disability now
shown. Here, the determinative issue is one of medical etiology or
causation. The Board is of the opinion that within the medical
evidence lies no competent evidence in support of a nexus between
current cervical spine disability his military service. There is
singular reference to the cervical spine soon after he entered
service. However, the record of extensive treatment for the lower
spine is conspicuously absent for any reference to the cervical
spine. This is significant in the Board's opinion in view of the
veterans often stated argument of injury to the cervical spine in
helicopter and automobile accidents in service. There is no
question regarding the lower spine. However, continuous
symptomatology since service is not shown by medical evidence for
the cervical spine. McManaway v. West, 13 Vet. App. 60 (1999).
Further, the veteran is not relieved of the burden of establishing
by competent medical evidence a nexus to service for any chronic
cervical spine disability now present and the record does not
include such evidence. See Voerth v West, 13 Vet. App. II 7 (1999),
clarifying Savage v. Gober, 10 Vet. App. 488 (1997). The reasons
and bases supporting this conclusion are discussed below.

The Board in remanding the case believed it was necessary to
explore the possible etiology for the veteran's cervical spine
disorder and fully develop other claims on appeal and insure due
process in the presence of a Court remand. The RO was very
conscientious in seeking additional evidence and having the veteran
examined as the Board requested. In so doing the Board may have
extended to the appellant more than the customary preliminary or
threshold assistance that may voluntarily be accorded a claimant by
VA at the initial stages of a claim. Epps v. Gober, 126 F.3d 1464,
1469 (Fed.Cir. 1997); Sarmiento v. Brown, 7 Vet. App. 80, 85-86
(1994). See also Carbino v. Gober, 10 Vet. App. 507, 510-11 (1997).
The well grounded determination must be made in light of the
current legal standard that has been refined since the claim was
initially before the Board and the Court.

As the Board finds the claim not well grounded, there is no further
duty to assist in development of the claim. The RO has
conscientiously sought to develop the claim. Stegall v. West, 11
Vet. App. 268 (1998). And, as the Board finds the claim not

well grounded, there is no burden upon the Board to require further
examination on this matter as requested by the representative.
Brewer v. West, 11 Vet. App. 228 (1998). See also Morton v. West,
12 Vet. App. 477 (1999). The Board believes that the RO has advised
the appellant of the evidence necessary to establish a well sounded
claim, and the veteran has not indicated the existence of any post
service medical evidence that has not already been requested and/or
obtained that would well ground either claim on the basis of a
claimed motor vehicle accident injury in service or other injury in
service. McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 1997). As the
appellant's claims for service connection is not well sounded, the
doctrine of reasonable doubt has no application to his case.

The veteran contends, in essence, that he has such disability
linked to trauma in service that he does not link to early
training. The Board must point out that the service medical records
refer to the lower back only in the treatment following a motor
vehicle accident. The service records are unremarkable for a
helicopter fall as claimed. Regarding the back, there are numerous
references to low back pain complaints and not associated with them
are complaints referable to the cervical spine. What is also
noteworthy is that the medical board was also unremarkable for any
cervical spine injury history or symptomatology.

The VA and private treatment records do mention the cervical spine
several years after service and the veteran's self reported history
that he relates as continuous since a fall in service. Any
impression from examiners regarding possible trauma- related injury
obviously relied on the veteran's history and are entitled to no
greater value that the uncorroborated factual premise upon which
they were based. The veteran was also seen by physicians who did
not opine of any chronic cervical spine disability linked to the
claimed injury in service.

It appears that the holding in Grover v. West, 12 Vet. App. 109,
112 (1999), affirming LeShore v. Brown, 8 Vet. App. 406 (1995),
that self reported history unenhanced by additional comment does
not constitute competent medical evidence. Although the veteran has
asserted the facts of accident related cervical spine injury in
service, the record does not show that. As noted previously the

- 12 -

service medical, records, while confirming treatment of low back
complaints during the second period of service, the critical period
upon which the claim is based, they include no mention of any
cervical spine injury. Further, it was not until records dated
several years after service and in more recent treatment records
that references to pertinent symptoms appear. The cervical spine
was mentioned in the initial VA benefit application, and there was
nothing in contemporaneous records to support the current theory of
causation. There is also a medical board in service noting no
cervical spine injury or history.

The Board believes that the veteran has not produced any competent
evidence supporting his contention. As a well grounded claim must
be supported by evidence, not merely allegations, Tirpak, the
veteran's claim for service connection is not well grounded. The
absence of competent medical evidence, specifically opinion based
on other than recited history unenhanced by the examiner and one
based upon review of service records, linking a current cervical
spine disability to service on a direct basis or presumptively
based upon injury as claimed by the veteran is a critical element
missing that the Board finds has not been established. See Grover,
12 Vet. App. at 112.

II. Disability of the lumbar spine

Criteria

Disability evaluations are based on the comparison of clinical
findings to the relevant schedular criteria. 38 U.S.C.A. 1155.

The rating schedule is primarily a guide in the evaluation of
disability resulting from all types of diseases and injuries
encountered as a result of or incident to military service. The
percentage ratings represent as far as can practicably be
determined the average impairment in earning capacity resulting
from such diseases and injuries and their residual conditions in
civil occupations. 38 C.F.R. 4.1.

- 13 -

Where there is a question as to which of two evaluations shall be
applied, the higher evaluation will be assigned if the disability
picture more nearly approximates the criteria required for that
rating. Otherwise, the lower rating will be assigned. 38 C.F.R.
4.7.

Both the use of manifestations not resulting from service-connected
disease or injury in establishing the service-connected evaluation,
and the evaluation of the same manifestation under different
diagnoses are to be avoided. 38 C.F.R. 4.14 (1998).

Although a review of the recorded history of a disability is
necessary in order to make an accurate evaluation, see 38 C.F.R.
4.2, 4.41 (1999), the regulations do not give past medical reports
precedence over current findings where such current findings are
adequate and relevant to the rating issue. See Francisco v. Brown,
7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).

In view of the number of atypical instances it is not expected,
especially with the more fully described grades of disabilities,
that all cases will show all the findings specified. Findings
sufficiently characteristic to identify the disease and the
disability therefrom and above all, coordination of rating with
impairment of function will, however, be expected in all instances.
38 C.F.R. 4.21 (1998).

Disability of the musculoskeletal system is primarily the
inability, due to damage or infection in parts of the system, to
perform the normal working movements of the body with normal
excursion, strength, speed, coordination and endurance. It is
essential that the examination on which ratings are based
adequately portray the anatomical damage, and the functional loss,
with respect to all these elements. The functional loss may be due
to absence of part, or all, of the necessary bones, joints and
muscles, or associated structures, or to deformity, adhesions,
defective innervation, or other pathology, or it may be due to
pain, supported by adequate pathology and evidenced by the visible
behavior of the claimant undertaking the motion. Weakness is as
important as limitation of motion, and a part which becomes painful
on use must be regarded as seriously disabled. A little used part
of

- 14 -

the musculoskeletal system may be expected to show evidence of
disuse, either through atrophy, the condition of the skin, absence
of normal callosity or the like. 38 C.F.R. 4.40.

As regards the joints the factors of disability reside in
reductions of their normal excursion of movements in different
planes. Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or
blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections,
nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or injury of
peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled movements
smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.
Instability of station, disturbance of locomotion, interference
with sitting, standing and weight- bearing are related
considerations. For the purpose of rating disability from
arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are
considered major joints; multiple involvements of the
interphalangeal, metacarpal and carpal joints of the upper
extremities, the interphalangeal, metatarsal and tarsal joints of
the lower extremities, the cervical vertebrae, the dorsal
vertebrae, and the lumbar vertebrae, are considered groups of minor
joints, ratable on a parity with major joints. The lumbosacral
articulation and both sacroiliac joints are considered to be a
group of minor joints, ratable on disturbance of lumbar spine
functions. 38 C.F.R. 4.45.

With any form of arthritis, painful motion is an important factor
of disability, the facial expression, wincing, etc., on pressure or
manipulation, should be carefully

- 15 -

noted and definitely related to affected joints. Muscle spasm will
greatly assist the identification. Sciatic neuritis is not
uncommonly caused by arthritis of the spine. The intent of the
schedule is to recognize painful motion with joint or periarticular
pathology as productive of disability. It is the intention to
recognize actually painful, unstable, or malaligned joints, due to
healed injury, as entitled to at least the minimum compensable
rating for the joint. Crepitation either in the soft tissues such
as the tendons or ligaments, or crepitation within the joint
structures should be noted carefully as points of contact which are
diseased. Flexion elicits such manifestations.

The joints involved should be tested for pain on both active and
passive motion, in weight bearing and nonweight-bearing and, if
possible, with the range of the opposite undamagedjoint. 38 C.F.R.
4.59.

Arthritis, degenerative (hypertrophic or osteoarthritis):
Degenerative arthritis established by X-ray findings will be rated
on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved (DC 5200
etc.). When however, the limitation of motion of the specific joint
or joints involved is noncompensable under the appropriate
diagnostic codes, a rating of 10 percent is for application for
each such major joint or group of minor joints affected by
limitation of motion, to be combined, not added under diagnostic
code 5003. Limitation of motion must be objectively confirmed by
findings such as swelling, muscle spasm, or satisfactory evidence
of painful motion. In the absence of limitation of motion, rate as
below: With X-ray evidence of involvement of 2 or more major joints
or 2 or more minor joint groups, with occasional incapacitating
exacerbations, 20 percent. With X-ray evidence of involvement of 2
or more major joints or 2 or more minor joint groups, 10 percent.
Note (1): The 20 percent and 10 percent ratings based on X-ray
findings, above, will not be combined with ratings based on
limitation of motion. Note (2): The 20 percent and 10 percent
ratings based on X-ray findings, above, will not be utilized in
rating conditions listed under diagnostic codes 5013 to 5024,
inclusive. Diagnostic Code 5003.

- 16 -

The following diseases listed under diagnostic codes 5013 through
5024, respectively, Osteoporosis, with joint manifestations;
Osteomalacia; Bones, new growths of, benign, Osteitis deformans,
Gout, Hydrarthrosis, intermittent, Bursitis, Synovitis, Myositis,
Periostitis, Myositis ossificans and Tenosynovitis will be rated on
limitation of motion of affected parts, as arthritis, degenerative,
except gout which will be rated under diagnostic code 5002.

In exceptional cases where the schedular evaluations are found to
be inadequate, an extraschedular evaluation commensurate with the
average earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided the
case presents such an exceptional or unusual disability picture
with such related factors as marked interference with employment or
frequent periods of hospitalizations as to render impractical the
application of the regular schedular standards. 38 C.F.R.
3.321(b)(1).

Limitation of motion of the lumbar spine may be rated as follows:
severe, 40 percent; moderate, 20 percent; and slight, 10 percent.
Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be assigned
for favorable ankylosis of the lumbar spine. A 50 percent
evaluation may be assigned for unfavorable ankylosis of the lumbar
spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be assigned
for pronounced intervertebral disc syndrome; with persistent
symptoms compatible with sciatic neuropathy with characteristic
pain and demonstrable muscle spasm, absent ankle jerk, or other
neurological findings appropriate to the site of the diseased disc,
with little intermittent relief. A 40 percent rating may be
assigned for severe intervertebral disc syndrome productive of
recurring attacks with intermittent relief. A 20 percent rating may
be assigned for moderate intervertebral disc syndrome productive of
recurring attacks. A 10 percent rating may be assigned when mild
and 0 when postoperative, cured.

- 17 -

Lumbosacral strain may be rated as follows: severe; with listing of
whole spine to opposite side, positive Goldthwait's sign, marked
limitation of forward bending in standing position, loss of lateral
motion with osteo-arthritic changes, or narrowing or irregularity
of joint space, or some of the above with abnormal mobility on
forced motion, 40 percent; with muscle spasm on extreme forward
bending, loss of lateral spine motion, unilateral, in standing
position, 20 percent; with characteristic pain on motion, 10
percent; with slight subjective symptoms only, 0 percent.
Diagnostic Code 5295.

Analysis

The Board is satisfied that all relevant facts have been properly
developed to the extent possible and that no further duty to assist
exists with respect to the claim. The veteran has been provided
comprehensive examinations in connection with the claim and other
records have been obtained. A comprehensive VA examination was
scheduled to address relevant evaluative criteria in accord with
the principles established in DeLuca v. Brown, 8 Vet. App. 202, 206
(1995). It was the holding in Johnson v. Brown, 9 Vet. App. 7, 10
(1996), that functional loss due to pain will be rated at the same
level as the functional loss where motion is impeded.

The record reflects that the veteran did report for the
examinations. The examinations were comprehensive and addressed
relevant rating criteria. The medical examination records include
sufficient detail regarding the veteran's lumbar spine disorder to
apply current rating criteria and are considered the best evidence
for an informed determination of the veteran's current impairment
from the disorder. Further, there has been added to the record a
more recent comprehensive evaluation since the VA examination in
1997. Johnson, supra. and Robinette v. Brown, 8 Vet. App. 69
(1995).

Regarding the development completed by the RO to obtain probative
evidence through contemporaneous examination, the Board after
review of the record finds that the RO did all that it was required
to do and that it assembled a record that

18 -

would support an informed determination without any evidence of
potential prejudice to the veteran. Stegall, supra. The examiner
referred to information from the record so it appears that relevant
material was provided to the examiner and reviewed. Therefore the
Board finds no merit to the representative's argument for another
examination.

The veteran's lumbar spine disability is rated currently in
accordance with the provisions of 38 C.F.R. 4.71a, Diagnostic Codes
5285 and 5292, which assess limitation of motion as primary rating
criteria for the incremental ratings from 0 to 40 percent. The
veteran's degenerative arthritis requires the application of
application of Diagnostic Code 5003 criteria which assesses
limitation of motion as the principle rating element. The veteran
has been provided the essential rating criteria. The Board finds
the rating scheme appropriate for the veteran's disability in view
of the diagnosis and symptomatology. Pernorio v. Derwinski, 2 Vet.
App. 625, 629 (1992); 38 C.F.R. 4.20, 4.21 (1999).

The record reflects that the RO in its earlier decisions rated the
veteran's disability on the basis of then current VA examination
records and other contemporaneous treatment reports that reported
complaints principally of lower spine pain and functional
impairment.

Viewed collectively, the examination reports, which record
observations through 1997, show persistent pain complaints and
appreciable orthopedic findings and no objective evidence of a
neurologic deficit. Intervertebral disc syndrome is an alternative
rating scheme that is available but not applicable to the
disability in view of the diagnoses reported on the 1989, 1994,
1995 and 1997 orthopedic evaluations and the 1994 and 1995
neurology examinations which did not report a neurologic or
radicular deficit. The veteran has reported having difficulty
because of his lumbar pain, and several VA examinations and private
reports through 1997 viewed collectively appear to be indicative of
an appreciable disability principally on an orthopedic basis but
without a neurologic component.

- 19 -                                                            
    
Applying this information to the rating schedule criteria leads the
Board to conclude that a higher evaluation is warranted. The
intensity of the back disorder symptoms, overall, is more aligned
with than the corresponding percentage evaluation under Code 5292
of 40 percent. The rating for the confirmed lumbar degenerative
joint disease does not require a mechanical application of the
schedular criteria. Here, however, applying the rating schedule
liberally results in a 40 percent evaluation recognizing a severe
disorder on the basis of limitation of motion. The principal
finding on the comprehensive VA examinations has been marked
limitation of motion, principally no extension or very limited
extension of the lumbar spine and significant restriction of the
other planes of motion. The veteran also has a flexed posture and
pain and guarded movement has been noted.

However, the evidence is against consideration for an increased
evaluation based on functional loss due to pain since the 40
percent rating is the highest schedular evaluation available in
view of the manifestations of arthritis. Consideration of a higher
rating under 38 C.F.R. 4.40, 4.45, or 4.59 is not warranted where
the highest schedular rating is in effect. Johnston v. Brown, 10
Vet. App. 80, 85 (1997). The veteran also receives an additional 10
percent rating under Diagnostic Code 5285 for lumbar spine
vertebral deformity.

The matter of art extraschedular evaluation is properly subsumed
into the increased rating claim. Further, the Board is satisfied
that all relevant facts have been adequately developed to permit an
informed determination. There is no argument that additional
records exist but which have not been obtained that would be
pertinent to the veteran's claim for extraschedular consideration.
Thus, no further assistance is required to comply with the duty to
assist as mandated by 38 U.S.C.A. 5107(a).

Generally, the degrees of disability specified under the rating
schedule are considered adequate to compensate for considerable
loss of working time from exacerbation or illnesses proportionate
to the severity of the several grades of disability. 38 C.F.R. 4.1.
There is the veteran's well documented medical history

- 20 -

in VA and private medical treatment records. There is also
reference to his most recent employment in the 1980's.

The veteran has been given the relevant criteria. The Board
believes that the exceptional or unusual disability picture
mentioned in the regulation would reasonably contemplate factors
other than marked interference with employment or frequent periods
of hospitalization. Johnston, 10 Vet. App. at 86. However, such
factors would be apparent from the record and necessarily relate to
the service- connected disability. See, for example, Smallwood v.
Brown, 10 Vet. App. 93, 97- 98 (1997) and Spurgeon v. Brown, 10
Vet. App. 194, 197 (1997). Nor does there appear to be probative
evidence that any nonservice-connected disorders affect his lumbar
spine disability in such a manner to render impractical the
application of the regular schedular standards. See for example
Johnston, 10 Vet App. at 86-89.

The regulation provides for an extraschedular evaluation
commensurate with the average earning capacity impairment due
exclusively to the service-connected disability or disabilities,
which in this case concerns a lumbar spine disability. The
pertinent part of the regulation, though somewhat ambiguously
worded, appears to contemplate an individual rather than a
collective disability assessment. Further, the use of
manifestations not resulting from service-connected disease or
injury in establishing the service-connected evaluation is to be
avoided. 38 C.F.R. 4.14. This admonition could be read to apply to
an extraschedular service-connected evaluation. However, in the
case at hand, there is evidence showing only occasional monitoring,
but nothing probative to support a finding that the veteran has
such an unusual or exceptional disability picture as a result of
the service- connected lumbar spine disability. The most recent
treatment reports mention the disability and formed the basis for
an increased schedular rating to 40 percent. Neither the veteran
nor his representative has offered to establish how his
presentation substantiates an exceptional or unusual disability
picture as a result of his lumbar spine disability. And, the Board
does not find any extraneous circumstances that could be considered
exceptional or unusual such as were present in Fisher v. Principi,
4 Vet. App. 57, 60 (1993) to warrant a different result in view of
the veteran's work history and treatment for his service-connected
lumbar spine

- 21 -

disability as reflected in the record. See also Fleshman v. Brown,
9 Vet. App. 548, 552-53 (1996); Shipwash v. Brown, 8 Vet. App. 218,
227 (1995).

ORDER

Service connection for a disability of the cervical spine is
denied.

An increased rating of 40 percent for degenerative joint disease of
the lumbar spine is granted, subject to the regulations governing
the payment of monetary awards.

REMAND

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the United States Court of Veterans Appeals (Court) for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 1998) (Historical and Statutory Notes).
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

The Board has noted the representative's recent arguments for
remand and is incline d to agree that there is a potential for
prejudice if both issues are decided on the current record.
Regarding anxiety neurosis with functional bowel disease, the
recent VA examination did not evaluate the gastrointestinal
component of the disability and the Board is unable to justify
rating the disability on the basis of an incomplete evaluation,
although the psychiatric assessment appears to have been
comprehensive. Since the veteran is service-connected for
functional bowel disease

- 22 -

he is entitled to the gastrointestinal evaluation, which the Board
requested in an earlier remand.

As for the veteran's entitlement to IU, the record now reflects a
combined 70 percent rating from all service-connected disabilities.
The veteran has been in receipt of SSA benefits for many years. The
claim for individual unemployability must be fully developed as
discussed in Friscia v. Brown, 7 Vet. App. 294, 297 (1994); Vettese
v. Brown, 7 Vet. App. 31, 35 (1994).

In light of the foregoing, the Board must conclude that the current
record is not adequately developed to allow for an informed
determination of the well grounded claim for increase and IU which
is, in essence, an increased rating claim. In accordance with the
statutory duty to assist the appellant in the development of
evidence pertinent to such claims, the case is again REMANDED for
the following actions:

1. While this case is in remand status, the appellant should be
advised that he may submit additional evidence and argument on the
remanded matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

2. The veteran should be asked to identify the names, addresses,
and approximate dates of treatment for all medical care providers,
VA and non-VA, inpatient and outpatient, who have treated him for
anxiety reaction with functional bowel disease recently. After
obtaining any necessary authorization or medical releases, the RO
should request and associate with the claims file legible copies of
the veteran's complete treatment reports from all sources
identified whose records have not previously been secured.
Regardless of the veteran's response, the RO should secure all
outstanding VA treatment reports.

23 -

3. The RO should arrange for a VA examination of the veteran by a
psychiatrist and gastroenterologist to determine the current extent
of severity of his anxiety disorder and functional bowel disease.
Any indicated special studies should be conducted. The claims file
and a separate copy of this remand must be made available to and
reviewed by the examiners prior and pursuant to conduction and
completion of their examination and the examiners must annotate
their examination report in this regard. Each examiner should
identify all of the veteran's symptoms or manifestations and offer
an opinion as to how each symptom or manifestation affects, and to
what ex-tent, his industrial adaptability. The examiners must
express an opinion as to whether the service- connected
disabilities have rendered the veteran unemployable. Any opinions
expressed must be accompanied by a complete rationale.

4. The RO should arrange for a VA examination by an orthopedic
surgeon for the purpose of ascertaining the nature and extent of
severity of the appellant's dorsal and lumbar spine disability.

The claimsfile and a separate copy of this remand must be made
available to and reviewed by the examiner prior and pursuant to
conduction and completion of the examination, and the examiner must
annotate the examination report in this regard. The examiner must
provide a thorough description of the appellant's service-connected
dorsal and lumbar spine disability. The examiner should carefully
elicit all of the veteran's subjective complaints concerning his
dorsal and lumbar spine disability. The examiner should offer
opinions as to whether there is adequate

24 -

pathology present to support the level of each of the veteran's
subjective complaints. Any opinions expressed must be accompanied
by a complete rationale.

The examiner should identify all of the veteran's symptoms or
manifestations and offer an opinion as to how each symptom or
manifestation affects, and to what extent, his industrial
adaptability. The examiners must express an opinion as to whether
the service-connected disabilities of the spine have rendered the
veteran unemployable. Any opinions expressed must be accompanied by
a complete rationale.

5. Thereafter, the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination reports
and required opinions to ensure that they responsive to and in
complete compliance with the directives of this remand and if they
are not, the RO should implement corrective procedures.

6. After undertaking any development deemed appropriate in addition
to that specified above, the RO should readjudicate the issues of
entitlement to an increased rating for anxiety neurosis with
functional bowel disease. The RO should also readjudicate the issue
of the veteran's entitlement to an IU rating.

If the benefits sought are not granted to the veteran's
satisfaction, the RO should issue a supplemental statement of the
case. A reasonable period of time for a response should be
afforded. Thereafter, the case should be returned to the Board for
final appellate review, if otherwise in order. By this remand, the
Board

- 25 -

intimates no opinion as to any final outcome warranted. No action
is required of the veteran until he is notified by the RO.

Mark J. Swiatek 
Acting Member, Board of Veterans' Appeals

 - 26 -



